        Case 2:20-cv-00204-MRH Document 36 Filed 07/01/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHANNA NEWMAN,                                   )
                                                 )
              Plaintiff,                         )
                                                 )    2:20-cv-204
                        v.                       )
                                                 )
POINT PARK UNIVERSITY,                           )
                                                 )
              Defendant.                         )



                   Hearing Type: Oral Argument (via Video Conference)
                                   Date: June 30, 2020
                           Before: Chief Judge Mark R. Hornak




Counsel for Plaintiff                 James B. Lieber; Thomas M. Huber

Counsel for Defendant                 Mariah H. McGrogan; Catherine S. Ryan; David J.
                                      McAllister

Court Reporter                        Noreen Re

Law Clerk                             Terence A. Parker

Start time                            2:05 PM

End time                              3:34 PM

                             SUMMARY OF PROCEEDINGS:


      The Court held Oral Argument on Defendant’s pending motion to dismiss. Plaintiff
      shall file a more definite statement as to Counts 13, 14, 15, 16, and 19, on or before
      July 10, 2020. Defendant may respond on or before July 17, 2020. Plaintiff
      withdrew Count 12 during oral argument, which the Court granted. An appropriate
      Order will issue.
